Citation Nr: 0612712	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  97-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant/veteran and his former spouse


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to June 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  The veteran's 
claims folder is now serviced by the Portland, Oregon, 
Regional Office (RO) as he moved his residence to their 
jurisdiction.  The Board considered this appeal on two 
previous occasions and remanded the claim both times for 
additional development.  Unfortunately, all requested 
development has not been addressed and the matter must be 
remanded pursuant to Stegall v. West, 11 Vet. App. 268 (1998) 
as discussed below.

The Board notes that in January 2004 the veteran requested an 
increase in his disability rating for residuals of a cervical 
spine fusion.  The issue was referred to the RO in the 
Board's March 2004 remand.  It does not appear that this 
issue has yet been addressed and, as such, it is again 
referred to the RO appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran served in the United States 
Navy during the Vietnam era, but did not receive any combat 
awards or commendation.  He contends that he has post-
traumatic stress disorder as a result of his ship being fired 
upon between July 26, 1970 and July 15, 1970.  The veteran 
testified before the Board that he believed the incident in 
which he saw individuals severely burned was on July 5, 1970.  
The veteran identified three individuals in a November 2003 
Statement in Support of Claim who he believes to be the men 
who were burned and possibly died as a result of the attack 
on his ship.  He asserts that it is this incident that he 
replays in his mind and it is this exposure that is the 
stressor which caused post-traumatic stress disorder. 

Search of ship logs have not produced evidence of the MIG 
attacks described by the veteran and the veteran acknowledged 
at his hearing before the Board that they were not recorded 
because they were in the early morning hours, around 4:00 
a.m.  The Board requested that the wounded individuals 
identified by the veteran be verified; however, the record 
does not show any search of the names provided by the 
veteran.  As a consequence, additional medical examination 
was not performed to determine if the current diagnosis of 
post-traumatic stress disorder is based upon verified 
stressors.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303. 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, this matter must 
be remanded to ensure that previously requested stressor 
development is performed.

The Board notes at this juncture that the veteran advised VA 
in January 2004 that he contacted fifteen of his fellow 
servicemen and each one of them corroborated his recollection 
of the July 1970 MIG attacks.  The veteran did not provide VA 
with the email accounts he referenced and, when questioned 
about supporting evidence at his personal hearing in February 
2006, he was not forthcoming with any additional evidence.  
In an effort to fully assist this veteran who is shown by the 
medical record to be severely limited in his functioning, the 
Board requests that he be specifically asked about the email 
messages referenced in January 2004.


Accordingly, this matter is remanded for the following 
action:

1.  Contact the veteran and request that 
he submit email messages referenced in 
his January 2004 letter to VA and/or 
similar correspondence from fellow 
servicemen corroborating his in-service 
stressors.

2.  Attempt to verify the injury and/or 
death of the three individuals listed 
in the veteran's November 2003 
Statement in Support of Claim.  Place a 
record of all attempts and responses in 
the veteran's claims folder.

3.  If, and only if, one of the 
veteran's in-service stressors is 
corroborated, schedule the veteran for 
a examination by a psychiatrist to 
determine whether the corroborated 
stressor(s) is at least as likely as 
not to be the cause of any diagnosed 
psychiatric disorder. All necessary 
tests and studies should be 
accomplishes, and all clinical 
manifestations should be reported in 
detail. The examiner should be provided 
with the veteran's claims folder and a 
list of corroborated stressors.  The 
examiner should be specifically 
requested to state whether diagnostic 
criteria for a diagnosis of post-
traumatic stress disorder are met and 
the examiner should identify the 
specific stressor(s) underlying the 
diagnosis. Reasons and bases for all 
conclusions should be provided.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural error and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






